Exhibit 10.3.13

 

RETENTION AGREEMENT

This Retention Agreement (hereafter “Agreement”) is hereby entered into by and
between Jeffrey A. Elias (hereafter “Elias”) and Westaff, Inc., Westaff (USA),
Inc., and Westaff Support, Inc. (hereafter “Westaff”).

A.       Elias is employed by Westaff as Senior Vice President, Human Resources
pursuant to the Employment Agreement effective as of November 28, 2006 (the
“Employment Agreement”).

B.        Westaff desires to have Elias remain in his position and, as an
incentive for him to remain for at least a six (6) month period, through October
31, 2007 (the “Retention Date”), is willing to pay him a Retention Bonus as set
forth below:

THEREFORE, in consideration of the promises and mutual agreements hereinafter
set forth, it is agreed by and between the undersigned as follows:

1.              Elias agrees to remain in his position and perform his duties
with Westaff through the Retention Date.

2.              Elias understands and agrees that in consideration for his
promises and covenants contained herein, Westaff will pay Elias in one lump sum
an amount equivalent to four (4) months’ of his base salary at the time of
signing this Retention Agreement or $63,333 less appropriate withholdings (the
“Retention Bonus”). Elias shall receive this Retention Bonus within ten (10)
business days of the Retention Date.

3.              Elias shall not be eligible for any portion of the Retention
Bonus if he resigns from his employment with Westaff prior to the Retention
Date, or if his employment is terminated by Westaff for Cause. For purposes of
this Agreement, “Cause” shall be defined in accordance with Section 4(a) of the
Employment Agreement.

4.              All other terms of the Employment Agreement shall remain in full
force and effect.

Dated:  April 30, 2007

/s/ Jeffrey A. Elias

 

 

 

Jeffrey A. Elias

 

 

 

 

 

 

 

 

WESTAFF, INC.

 

 

 

 

 

 

 

 

By:

 /s/ P. M. Newman

 

 

 

 

Patricia M. Newman

 

 

 

 

 

 

 

 

 

 

 

 

 

WESTAFF (USA), INC.

 

 

 

 

 

 

 

 

By:

 /s/ John P. Sanders

 

 

 

 

John P. Sanders

 

 

 

 

 

 

 

 

 

 

 

 

 

WESTAFF SUPPORT, INC.

 

 

 

 

 

 

 

 

By:

 /s/ John P. Sanders

 

 

 

 

John P. Sanders

 

 

 


--------------------------------------------------------------------------------